          Case 1:20-cv-06492-AJN Document 88 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              11/25/20


  DeSimone, et al.,

                         Plaintiffs,
                                                                                20-cv-6492 (AJN)
                 –v–
                                                                                      ORDER
  TIAA Bank, FSB, f/k/a Everbank Financial Corp.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received Defendants request for an adjournment of the Initial Pre-Trial

Conference. Dkt. No. 87. That request is denied. The parties are reminded to submit their joint

status letter, as described in the Notice of Initial Pretrial Conference, Dkt. No. 28, by November

27, 2020, per the Court’s November 20, 2020 order. Dkt. No. 85.



       SO ORDERED.

 Dated: November 25, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
